Name: Council Directive 76/629/EEC of 20 July 1976 amending for the twelfth time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-08-16

 Avis juridique important|31976L0629Council Directive 76/629/EEC of 20 July 1976 amending for the twelfth time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 223 , 16/08/1976 P. 0003 - 0003 Greek special edition: Chapter 03 Volume 16 P. 0087 Spanish special edition: Chapter 13 Volume 5 P. 0034 Portuguese special edition Chapter 13 Volume 5 P. 0034 +++++( 1 ) OJ NO C 159 , 12 . 7 . 1976 , P . 42 . ( 2 ) OPINION DELIVERED 1 JULY 1976 AND NOT YET PUBLISHED IN THE OFFICIAL JOURNAL . ( 3 ) OJ NO 12 , 27 . 1 . 1964 , P . 161/64 . ( 4 ) OJ NO L 126 , 14 . 5 . 1976 , P . 31 . ( 5 ) OJ NO L 208 , 30 . 7 . 1974 , P . 25 . COUNCIL DIRECTIVE OF 20 JULY 1976 AMENDING FOR THE TWELFTH TIME DIRECTIVE 64/54/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION ( 76/629/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS COUNCIL DIRECTIVE 64/54/EEC OF 5 NOVEMBER 1963 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION ( 3 ) , AS LAST AMENDED BY DIRECTIVE 76/462/EEC ( 4 ) , PROVIDES FOR THE TEMPORARY USE OF THIABENDAZOLE AT A MAXIMUM LEVEL OF 6 MG/KG IN THE CASE OF CITRUS FRUIT AND 3 MG/KG IN THE CASE OF BANANAS ; WHEREAS ON A TOXICOLOGICAL BASIS , THE USE OF THIABENDAZOLE ON THE SURFACE OF CITRUS FRUIT IN QUANTITIES LEADING TO RESIDUES OF 6 MG/KG IN THE WHOLE FRUIT IS TEMPORARILY ACCEPTABLE , BUT ALL USES OF THIABENDAZOLE LEADING TO ITS PRESENCE IN FOODSTUFFS SHOULD BE TAKEN INTO CONSIDERATION BEFORE TAKING A FINAL DECISION ; WHEREAS EXPERIENCE IN THE USE OF THIABENDAZOLE HAS SHOWN THAT THE MAINTENANCE OF THESE LEVELS IS TECHNOLOGICALLY JUSTIFIED BECAUSE OF ITS FUNGICIDAL PROPERTIES ; WHEREAS THE TRANSITIONAL PERIOD PROVIDED FOR BY DIRECTIVE 74/394/EEC ( 5 ) SHOULD THEREFORE BE EXTENDED TO ALLOW TIME FOR AN OVERALL EXAMINATION OF THE SOURCES AND OF THE PRESENCE OF THIABENDAZOLE IN FOODSTUFFS , WITHOUT PREJUDICE TO THE POSSIBLE INCLUSION OF THIABENDAZOLE IN A SUBSEQUENT COMMUNITY SYSTEM ON THE TREATMENT OF FRUITS AND VEGETABLES , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN NO E 233 SUBPARAGRAPH ( C ) OF SECTION I OF THE ANNEX TO DIRECTIVE 64/54/EEC " 1 JULY 1976 " SHALL BE REPLACED BY " 1 JANUARY 1979 " . ARTICLE 2 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITH EFFECT FROM 1 JULY 1976 AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 JULY 1976 . FOR THE COUNCIL THE PRESIDENT A . P . L . M . M . VAN DER STEE